       Case 5:18-mj-00035-JLT Document 24 Filed 08/28/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JAMES MATTERN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 5:18-mj-00035-JLT
12                   Plaintiff,                    JOINT MOTION TO TERMINATE
                                                   PROBATION PURSUANT TO
13           vs.                                   18 U.S.C. § 3564(C); AND
                                                   [PROPOSED] ORDER
14   JAMES MATTERN,
15                   Defendant.
16
17          The parties, through their respective counsel, Special Assistant United States Attorney
18   William Taylor, counsel for plaintiff, and Assistant Federal Defender Matthew Lemke, counsel
19   for defendant James Mattern, hereby move pursuant to 18 U.S.C. § 3564(c) to terminate early the
20   Defendant’s probation because Mr. Mattern has satisfied all conditions of probation. Presently,
21   the Defendant’s probation is set to expire on November 26, 2020.
22          On November 26, 2019, the Court sentenced Mr. Mattern to 12 months of unsupervised
23   probation. As a condition of probation, Mr. Mattern was ordered to pay a $1000.00 fine, pay a
24   $30 special assessment, and obey all laws. The parties stipulate that Mr. Mattern has completed
25   all of his sentencing obligations. The parties now request termination of Mr. Mattern’s
26   probation.
27          Mr. Mattern has a review hearing presented set for September 1, 2020. The parties also
28   move that the review hearing date should be vacated if this motion is granted.
       Case 5:18-mj-00035-JLT Document 24 Filed 08/28/20 Page 2 of 3



 1           WHEREFORE, the parties request that the Defendant’s term of probation be early
 2   terminated pursuant to 18 U.S.C. § 3564(c).
 3
 4
                                                   Respectfully submitted,
 5                                                 HEATHER E. WILLIAMS
 6                                                 Federal Defender
 7   Date: August 26, 2020                         /s/ Matthew Lemke
                                                   MATTHEW LEMKE
 8                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 9                                                 JAMES MATTERN
10
11
                                                   MCGREGOR W. SCOTT
12                                                 United States Attorney
13   Date: August 26, 2020                         /s/ William Taylor
                                                   WILLIAM TAYLOR
14                                                 Special Assistant United States Attorney
                                                   Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Mattern, James [5:18-mj-00035-JLT]
     Joint Motion Terminate Probation
       Case 5:18-mj-00035-JLT Document 24 Filed 08/28/20 Page 3 of 3



 1                                        [PROPOSED] ORDER
 2           Pursuant to the joint motion of the parties to terminate early defendant James Mattern’s
 3   term of probation, the Court has considered the factors under 18 U.S.C. § 3553(a) to the extent
 4   applicable and is satified that such action is warranted by the conduct of the Defendant and that
 5   the termination is in the interst of justice and hereby discharges the Defendant from his
 6   probationary term under18 U.S.C. § 3564(c).
 7           The review hearing presently schedueld for September 1, 2020 is hereby vacated and, if
 8   applicable, any other dates are also vacated.
 9
     IT IS SO ORDERED.
10
11       Dated:     August 27, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Mattern, James [5:18-mj-00035-JLT]
     Joint Motion Terminate Probation
